DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 12-21, 23, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shota et al. JP 2018017240 in view of Lee US 8506265.
Regarding claim 1,Shota discloses: A method of controlling a direction of an airflow emitted from a fan assembly (Fig 4), 
the fan assembly being capable of changing the direction of the airflow emitted therefrom to any direction within a range of adjustment of the fan assembly (Fig 5-8), the method comprising: 
that determine a central emission direction for the airflow emitted from the fan assembly (35); and 
controlling the emission direction of the fan assembly such that the emitted airflow oscillates through the selected angle of oscillation of the emitted airflow being centered at the central emission direction (Par 56 and 92: 15 adjusts the center position of the fan and 37 controls the lateral swinging and oscillation). 
However, Shota is silent as to:
receiving user inputs that select an angle of oscillation.
From the same field of endeavor, Lee teaches:
receiving user inputs that select an angle of oscillation (Col 3, line 7-20: preset oscillating angles in the circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the angle of oscillation to be set by the user to allow for limitation of the wind output (Col 1, line 20-25).
Regarding claim 2, Shota discloses:
wherein the fan assembly comprises one or more oscillation reciprocating motors (15) that are configured to change the emission direction in which the airflow is emitted from the fan assembly to any position within the range of adjustment (Par 92 and 200: 15 that has motors 7 and 9).
Regarding claim 3, Shota discloses:
receiving a user input that selects a central emission direction for the airflow emitted from the fan assembly (Par 145: 10 acquires reciprocating range and the center positioning setting and oscillates the fan after the center position is set).
However, Shota is silent as to:
receiving user inputs that select an angle of oscillation.
From the same field of endeavor, Lee teaches:
receiving user inputs that select an angle of oscillation (Col 3, line 7-20: preset oscillating angles in the circuit board).
The claim modification is covered by claim 1.
The combination would result in either: receiving a user input that selects a central emission direction for the airflow emitted from the fan assembly, and then receiving a user input that selects an angle of oscillation for the emission direction; and receiving a user input that selects an angle of oscillation for the emission direction, and then receiving a user input that selects a central emission direction for the airflow emitted from the fan assembly.
Regarding claim 5, Shota discloses:
wherein the fan assembly receives the user inputs from a remote control device (Fig 3: 12).
Regarding claim 6, Shota discloses:
at the remote control device (Fig 2), accepting user inputs that select a central emission direction and transmitting the selected central emission direction to the fan assembly (Par 29: 28 and 29).
Regarding claim 12, Shota discloses:
 at the remote control device (Fig 2), transmitting to the fan assembly (Par 29: 28 and 29).
However, Shota is silent as to:
accepting user inputs that select an angle of oscillation
From the same field of endeavor, Lee teaches:
accepting user inputs that select an angle of oscillation (Col 3, line 7-20: preset oscillating angles in the circuit board in housing 4).
The claim modification is covered by claim 1.
The combination will result in: transmitting the selected angle of oscillation to the fan assembly
Regarding claim 13, Shota discloses:
at the remote control device (Fig 2).
However, Shota is silent as to:
accepting user inputs that select one of a plurality of predefined values for the angle of  oscillation.
From the same field of endeavor, Lee teaches:
accepting user inputs that select one of a plurality of predefined values for the angle of  oscillation (Col 3, line 7-20: preset oscillating angles in the circuit board in the housing 4).
The claim modification is covered by claim 1.
Regarding claim 14, Shota discloses:
A fan assembly (Fig 1) comprising: 
a motor-driven impeller (1) arranged to generate an airflow (Flow through AXf); 
an air outlet (6) arranged to emit the airflow from the fan assembly; 6 ny-1999021App. No.: 35 USC 371 App. of PCT/GB2019/050539Docket No.: 42466-21650.00 
one or more oscillation motors (15) configured to change an emission direction in which the airflow is emitted from the fan assembly to any position within a range of adjustment of the fan assembly (Par 24 and 25);
 a receiver (Par 28: Wireless transmitted to the 10) configured to receive control signals from a control device (10); and 
a controller (Par 26: Computer program) configured to control the one or more oscillation motors (10 controls fan 2, 7, and 9); 
wherein, in response to control signals received from the control device that comprise a central emission direction for the emission direction (Par , 
the processor is configured to control the one or more oscillation motors so that the emission direction of the fan assembly oscillates through the angle of oscillation with the oscillation of the emission direction being centred at the central emission direction (10 includes a processor that controls the fan and the motors).
However, Shota is silent as to:
an angle of oscillation for the emission direction.
From the same field of endeavor, Lee teaches:
an angle of oscillation for the emission direction (Col 3, line 7-20: preset oscillating angles in the circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the angle of oscillation to be set by the user to allow for limitation of the wind output (Col 1, line 20-25).
Regarding claim 15, Shota discloses:
wherein the one or more oscillation motors are each configured to move at least a portion of the fan assembly in order to change the emission direction to any position within a range of adjustment (Par 48: for vertical adjustment and Par 40: for horizontal adjustment).
Regarding claim 16, Shota discloses:
wherein, in response to control signals received from the control device that comprise instructions to move the emission direction to a limit of the range of adjustment, the controller is configured to control the one or more oscillation motors to steer the emission direction to the limit of the range of adjustment (Par 170: 15 rotates due to the control signal to the center position).
Regarding claim 17, Shota discloses:
wherein, in response to control signals received from the control device that comprise instructions to move to the central emission direction, the controller is configured to stop operation of the one or more oscillation motors when the emission direction of the fan assembly reaches the central emission direction (Par 171: After movement, the unit stops at the set center position).
Regarding claim 18, Shota discloses:
wherein the fan assembly comprises a pan oscillation motor that is configured to move at least a portion of the fan assembly such that the emission direction rotates in a horizontal plane (Fig 1: 9).
Regarding claim 19, Shota discloses:
wherein the fan assembly comprises a tilt oscillation motor that is configured to move at least a portion of the fan assembly such that the emission direction rotates in a vertical plane (Fig 1: 7).
Regarding claim 20, Shota discloses:
An electronic device configured to control a fan assembly (Fig 1), 
the fan assembly being capable of changing the direction of the airflow emitted therefrom to any direction within a range of adjustment of the fan assembly (Par 24 and 25), the device comprising: 
a user input device (Fig 3: 12); 
a controller (Fig 1: 10); and 
a transmitter (Par 26: 10 transmits computer program to controls fan 2, 7, and 9); wherein, 
in response to user inputs received from the user input device that comprise a selected central emission direction (Par 145: 10 acquires reciprocating range and the center positioning setting and oscillates the fan after the center position is set), 
the controller is configured to transmit instructions to the fan assembly that cause the fan assembly8ny-1999021App. No.: 35 USC 371 App. of PCT/GB2019/050539Docket No.: 42466-21650.00 to vary the emission direction of the fan assembly such that the emitted airflow oscillates through the angle of oscillation with the oscillation of the emission direction being centred at a central emission direction (10 includes a processor that controls the fan and the motors).
However, Shota is silent as to:
user inputs that select an angle of oscillation for the emission direction.
From the same field of endeavor, Lee teaches:
user inputs that select an angle of oscillation for the emission direction (Col 3, line 7-20: preset oscillating angles in the circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the angle of oscillation to be set by the user to allow for limitation of the wind output (Col 1, line 20-25)
Regarding claim 21, Shota discloses:
wherein, in response to user inputs received from the user input device that comprise a selected central emission direction (Par 145: 10 acquires reciprocating range and the center positioning setting and oscillates the fan after the center position is set), 
the controller is configured to determine a central emission direction for the airflow emitted from the fan assembly (Par 29: 28 and 29).
However, Shota is silent as to:
user inputs that select a selected angle of oscillation for the emission direction.
From the same field of endeavor, Lee teaches:
user inputs that select a selected angle of oscillation for the emission direction (Col 3, line 7-20: preset oscillating angles in the circuit board).
line 7-20: preset oscillating angles in the circuit board in the housing 4).
The claim modification is covered by claim 20.
Regarding claim 23, Shota discloses:
wherein, in response to user inputs received from the user input device (Fig 3: 12) that comprise a selected central emission direction, the controller is configured to transit the selected central emission direction to the fan assembly (Par 29: 28 and 29).
Regarding claim 31, Shota discloses:
the controller (Fig 2).
However, Shota is silent as to:
wherein the controller is configured to accept user inputs from the user input device that select one of a plurality of predefined values for the angle of oscillation.
From the same field of endeavor, Lee teaches:
wherein the controller is configured to accept user inputs from the user input device that select one of a plurality of predefined values for the angle of oscillation (Col 3, line 7-20: preset oscillating angles in the circuit board in the housing 4).
The claim modification is covered by claim 20.
Regarding claim 32, Shota discloses:
wherein the electronic device comprises any of a remote control associated with the fan assembly and a wireless computer device such as a tablet computer or smartphone (Fig 3: 16 is a that generates a command signal and is a remote control).

Claims 7-11 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shota et al. JP 2018017240 and Lee US 8506265 as applied to claim 1 above, and further in view of Hotta US 5656916.
Regarding claim 7, Shota discloses:
at the remote control device (Fig 2), 
However, Shota is silent as to:
generating on a display of the remote control device an image illustrating the available range of adjustment of the fan assembly, accepting user inputs that select a position within the range of adjustment as the central emission direction and transmitting the selected central emission direction to the fan assembly.
From the same field of endeavor, Hotta teaches
 a liquid-crystal display (LCD) unit 49 for displaying an operating condition (Fig 1 col 4, line 56-60).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  the remote control device of Shota to display on a screen on the device operation conditions of the blower device to better show the settings of the device (Col 4, line 56-60).
This combination would result in: generating on a display of the remote control device an image illustrating the available range of adjustment of the fan assembly, accepting user inputs that select a position within the range of adjustment as the central emission direction and transmitting the selected central emission direction to the fan assembly.
Regarding claim 8, Shota discloses:
wherein the step of accepting user inputs that select a position within the range of adjustment as a central emission direction (Par 56 and 92: 15 adjusts the center position of the fan and 37 controls the lateral swinging and oscillation) comprises: 
at the remote control device, transmitting instructions to the fan assembly to steer the emission direction to the corresponding limit of the range of adjustment (Par 184: the fan is set for a center position and then the command signal is transmitted).
However, Shota is silent as to:
generating on the display an indicator illustrating the current emission direction of the fan assembly within the range of adjustment.
From the same field of endeavor, Hotta teaches
 a liquid-crystal display (LCD) unit 49 for displaying an operating condition (Fig 1 col 4, line 56-60).
The claim modification is covered by claim 7.
The combination would result in: generating on the display an indicator illustrating the current emission direction of the fan assembly within the range of adjustment.
Regarding claim 9, Shota discloses:
at the fan assembly, receiving the instructions from the remote control device and operating the one or more oscillation motors to steer the emission direction towards the corresponding limit of the range of adjustment (Fig 11; Par 180: Acquiring unit (30) receives the command signal and then Par 181: set the position based on the signal) .
Regarding claim 10, Shota discloses:
at the remote control device, determining when movement of the indicator by the user has stopped (Fig 11; par 180-187: Acceptance period), identifying the stop position of the indicator within the range of adjustment as the selected central emission direction, and transmitting instructions to the fan assembly to steer the emission direction to the central emission direction (Par 184: the fan is set for a center position and then the command signal is transmitted).
Regarding claim 11, Shota discloses:
at the fan assembly, receiving the instructions from the remote control device and stopping operation of the one or more oscillation motors when the emission direction of the fan assembly reaches the central emission direction (Par 171: After movement, the unit stops at the set center position).
Regarding claim 24, Shota discloses all of the above limitations. However, Shota is silent as to:
a display.
From the same field of endeavor, Hotta teaches
 a liquid-crystal display (LCD) unit 49 for displaying an operating condition (Fig 1 col 4, line 56-60).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  the remote control device of Shota to display on a screen on the device operation conditions of the blower device to better show the settings of the device (Col 4, line 56-60).
Regarding claim 25, Shota discloses
wherein the controller is configured to: receive user inputs from the user input device that select a position within the range of adjustment as the central emission direction (Par 56 and 92: 15 adjusts the center position of the fan and 37 controls the lateral swinging and oscillation); and 
transmit the selected central emission direction to the fan assembly (Par 184: the fan is set for a center position and then the command signal is transmitted).
However, Shota is silent as to:
generate on a display an image illustrating the available range of adjustment of the fan assembly.
From the same field of endeavor, Hotta teaches
 a liquid-crystal display (LCD) unit 49 for displaying an operating condition (Fig 1 col 4, line 56-60).
The claim modification is covered by claim 24.
This combination would result in: generate on a display an image illustrating the available range of adjustment of the fan assembly.
Regarding claim 26, Shota discloses:
wherein the controller is configured to: ny-1999021App. No.: 35 USC 371 App. of PCT/GB2019/050539Docket No.: 42466-21650.00receive user inputs from the user input device that move the indicator towards a limit of the range of adjustment (Par 56 and 92: 15 adjusts the center position of the fan and 37 controls the lateral swinging and oscillation); and 
transmit instructions to the fan assembly to steer the emission direction to the corresponding limit of the range of adjustment (Par 184: the fan is set for a center position and then the command signal is transmitted).
However, Shota is silent as to:
generate on the display an indicator illustrating the current emission direction of the fan assembly within the range of adjustment. 10  

 a liquid-crystal display (LCD) unit 49 for displaying an operating condition (Fig 1 col 4, line 56-60).
The claim modification is covered by claim 7.
The combination would result in: generate on the display an indicator illustrating the current emission direction of the fan assembly within the range of adjustment. 10
Regarding claim 27, Shota discloses:
wherein the controller is configured to: determine when movement of the indicator by the user has stopped (Fig 11; par 180-187: Acceptance period); identify the stop position of the indicator within the range of adjustment as the selected central emission direction; and transmit instructions to the fan assembly to steer the emission direction to the central emission direction (Par 184: the fan is set for a center position and then the command signal is transmitted).

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shota et al. JP 2018017240, Lee US 8506265, and Hotta US 5656916 as applied to claim 26 above, and further in view of Montero et al. US 20150198957.
Regarding claim 28, the combination discloses all of the above limitations. However, is silent as to:
wherein the display and the user input device are provided by a touchscreen display of the electronic device.
From the same field of endeavor, Montero teaches:
wherein the display and the user input device are provided by a touchscreen display of the electronic device (Par 11 and 32: an input device 145 with a touchscreen that controls a cooling device can include a slider option).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shota’s control device to have a touch screen with input controls as  an obvious matter of design choice since the applicant has not disclosed that the touch screen solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any type of input interface (Par 11). 
Regarding claim 29, the combination discloses all of the above limitations. However, is silent as to:
wherein, in order to move the indicator towards a limit of the range of adjustment, the touchscreen display is configured to accept a user input that drags the indicator within the range of adjustment illustrated on the touchscreen display.
From the same field of endeavor, Montero teaches:
the touchscreen display is configured to accept a user input that drags the indicator within the range of adjustment illustrated on the touchscreen display (Par 11 and 32: an input device 145 with a touchscreen that controls a cooling device can include a slider option)
This is covered by the modification in claim 28.
Regarding claim 30, the combination discloses all of the above limitations. However, is silent as to:
wherein, in order to determine when movement of the indicator by the user has stopped, the controller is configured to determine when the dragging of the indicator by the user has stopped.
From the same field of endeavor, Montero teaches:
wherein the display and the user input device are provided by a touchscreen display of the electronic device (Par 11 and 32: an input device 145 with a touchscreen that controls a cooling device can include a slider option).
This is covered by the modification in claim 28.
This combination would result in: wherein, in order to determine when movement of the indicator by the user has stopped, the controller is configured to determine when the dragging of the indicator by the user has stopped.

Allowable Subject Matter
Claims 4 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4 and 22, the claim recites a method and function of where the processor or controller:
after receiving user inputs that select both an angle of oscillation and a central emission direction, determining whether or not the selected angle of oscillation fits within the available range of adjustment when centred at the selected central emission direction; 
if it is determined that the selected angle of oscillation does fit within the available range of adjustment when centred at the selected central emission direction, then using the selected central emission direction as the central emission direction for the oscillation of emission direction implemented by the fan assembly; and 
if it is determined that the selected angle of oscillation does not fit within the available range of adjustment when centred at the selected central emission direction, then the central emission direction is modified such that the selected angle of oscillation does fit within the range of adjustment of the fan assembly.
This adjustment made when the angle does not fit into a selected range is not taught by the prior art of the search. Therefore, this is considered allowable subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song US 20190025779, Hasegawa et al. US 20070249937, Tsao US 20070237641,  and Matsumoto US 20130255909 disclose similar rotation of the fan as present application. Stice et al. US 20150250021, Birdsell et al. US 6830433 discloses similar input devices as present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745